 
I-Web Media, Inc.
 

--------------------------------------------------------------------------------



SERIES A CONVERTIBLE PREFERRED
STOCK PURCHASE AGREEMENT



--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

 

SERIES A CONVERTIBLE PREFERRED STOCK
PURCHASE AGREEMENT


This Series A Preferred Stock Purchase Agreement (this “Agreement”) is made and
entered into effective as of the 4th day of November, 2010 (the “Effective
Date”) by and between I-Web Media, Inc., a Delaware corporation (the “Company”),
and Rockland Group, LLC, a Texas limited liability company (“Purchaser”).  The
Company and Purchaser shall each be referred to as a “Party” and collectively as
the “Parties.”
 
The Parties hereby agree as follows:
 
1.
PURCHASE OF SERIES A PREFERRED STOCK.

 
(a)           Creation of Series A Preferred Stock.  Within sixty (60) days of
the Closing Date, the Company hereby agrees to create a new series of
convertible preferred stock entitled “Series A Convertible Preferred Stock,”
with Two Million (2,000,000) shares authorized and the following rights: (i)
dividend rights equal to the dividend rights of the Company’s common stock; (ii)
liquidation preference over the Company’s common stock; (iii) each share of
Series A Convertible Preferred Stock will be convertible into one share of the
Company’s common stock; (iv) no redemption rights; (v) no call rights by the
Company; (vi) each share of Series A Convertible Preferred stock will have
twenty five (25) votes on all matters validly brought to the Company’s common
stockholders; and (vii) mandatory approval by a majority of the Series A
Convertible Preferred stockholders for certain change of control
transactions.  With the other rights and preferences to be determined by the
Company’s Board of Directors.
 
(b)           Purchase of Series A Preferred Stock.  Subject to the terms of
this Agreement, the Purchaser agrees to purchase from the Company, and the
Company agrees to sell to the Purchaser, Two Million (2,000,000) shares (each a
“Share” and collectively the “Shares”) of Series A Convertible Preferred Stock,
at a purchase price of $0.05 per Share, for a total purchase price of One
Hundred Thousand Dollars ($100,000) (the “Purchase Price”).
 
2.
THE CLOSING; DELIVERY OF SHARES.

 
(a)           Closing Date.  The closing of the purchase and sale of the
Shares (the “Closing”) shall be the date on which this Agreement is executed by
the Parties and the Purchase Price is received by the Company, unless otherwise
mutually agreed by the Company and the Purchaser (the “Closing Date”).
 
(b)           Delivery of Stock Certificate.  Within five (5) business days
after the creation of the class of Series A Convertible Preferred Stock by the
Company, which shall be not later than sixty (60) days after the Closing Date,
the Company shall issue and deliver to Purchaser a stock certificate evidencing
the Shares.

 
1

--------------------------------------------------------------------------------

 

3.
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY

 
The Company hereby represents and warrants to Purchaser as follows:
 
(a)           Corporate Power.  The Company has and will have, at the Closing
Date, all requisite corporate power to execute and deliver this Agreement and to
carry out and perform its obligations under the terms of this Agreement.
 
(b)           Authorization.  All corporate action on the part of the Company,
its directors and its stockholders necessary for the authorization, execution,
delivery and performance of this Agreement by the Company and the performance of
the Company’s obligations hereunder, including the execution of this Agreement,
the creation of the class of the Series A Convertible Preferred Stock, and the
issuance and delivery of the Shares, has been taken or will be taken prior to
the issuance of such equity securities.  This Agreement and the Shares, when
executed and delivered by the Company, shall constitute valid and binding
obligations of the Company enforceable in accordance with their terms, subject
to laws of general application relating to bankruptcy, insolvency, the relief of
debtors and, with respect to rights to indemnity, subject to federal and state
securities laws.  The Purchaser’s Series A Preferred Stock of the Company, when
issued in compliance with the provisions of this Agreement will be validly
issued, fully paid and nonassessable and free of any liens or encumbrances.  The
issuance of the Shares pursuant to the provisions of this Agreement will not
violate any preemptive rights, rights of first refusal, or any other rights
granted by the Company, and the Shares will be issued in compliance with all
applicable federal and state securities laws, and will be free of any liens or
encumbrances, other than any liens or encumbrances created by or imposed upon
the holders thereof through no action of the Company; provided, however, that
the Shares may be subject to restrictions on transfer under state and/or federal
securities laws as set forth herein or as otherwise required by such laws at the
time the transfer is proposed.
 
(c)           Governmental Consents.  All consents, approvals, orders, or
authorizations of, or registrations, qualifications, designations, declarations,
or filings with, any governmental authority, required on the part of the Company
in connection with the valid execution and delivery of this Agreement, the
offer, sale or issuance of the Shares, or the consummation of any other
transaction contemplated hereby shall have been obtained and will be effective
at the Closing, except for notices required or permitted to be filed with
certain state and federal securities commissions, which notices will be filed on
a timely basis.
 
(d)           Offering.  Assuming the accuracy of the representations and
warranties of Purchaser contained in Section 4 hereof, the offer, issue, and
sale of the Shares are and will be exempt from the registration and prospectus
delivery requirements of the Securities Act of 1933, as amended (the “Act”), and
have been registered or qualified (or are exempt from registration and
qualification) under the registration, permit, or qualification requirements of
all applicable state securities laws.
 
4.
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 
(a)           Purchase for Own Account.  Purchaser represents that it is
acquiring the Shares solely for its own account and beneficial interest for
investment and not for sale or with a view to distribution of the Securities or
any part thereof, has no present intention of selling (in connection with a
distribution or otherwise), granting any participation in, or otherwise
distributing the same, and does not presently have reason to anticipate a change
in such intention.

 
2

--------------------------------------------------------------------------------

 

(b)           Ability to Bear Economic Risk.  Purchaser acknowledges that
investment in the Securities involves a high degree of risk, and represents that
he is able, without materially impairing his financial condition, to hold the
Securities for an indefinite period of time and to suffer a complete loss of his
investment.
 
(c)           Further Limitations on Disposition.  Purchaser further
acknowledges that the Securities are restricted securities under Rule 144 of the
Act, and, therefore, when issued by the Company to the Purchaser will contain a
restrictive legend substantially similar to the following:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”).  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE
SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED.
 
Without in any way limiting the representations set forth above, Purchaser
further agrees not to make any disposition of all or any portion of the
Securities unless and until:
 
(i)           There is then in effect a Registration Statement under the Act
covering such proposed disposition and such disposition is made in accordance
with such Registration Statement; or
 
(ii)           Purchaser shall have notified the Company of the proposed
disposition and shall have furnished the Company with a detailed statement of
the circumstances surrounding the proposed disposition, and if reasonably
requested by the Company, Purchaser shall have furnished the Company with an
opinion of counsel, reasonably satisfactory to the Company, that such
disposition will not require registration under the Act or any applicable state
securities laws.
 
Notwithstanding the provisions of subparagraphs (i) and (ii) above, no such
registration statement or opinion of counsel shall be necessary for a transfer
by such Purchaser to a partner (or retired partner) of Purchaser, or transfers
by gift, will or intestate succession to any spouse or lineal descendants or
ancestors, if all transferees agree in writing to be subject to the terms hereof
(including the Investor Rights Agreement and Registration Rights Agreement) to
the same extent as if they were Purchasers hereunder.
 
(d)           Purchaser Authorization.  The Purchaser, if not an individual, is
empowered and duly authorized to enter into this Agreement under any governing
document, partnership agreement, trust instrument, pension plan, charter,
certificate of incorporation, bylaw provision or the like; this Agreement
constitutes a valid and binding agreement of the Purchaser enforceable against
the Purchaser in accordance with its terms; and the person signing this
Agreement on behalf of the Purchaser is empowered and duly authorized to do so
by the governing document or trust instrument, pension plan, charter,
certificate of incorporation, bylaw provision, board of directors or stockholder
resolution, or the like.

 
3

--------------------------------------------------------------------------------

 

(e)           Certificate of Designation.  Purchaser will be provided with a
copy of the Certificate of Designation for the Series A Convertible Preferred
Stock, a copy of which will be attached hereto as Exhibit A (the “Certificate of
Designation”), which will set forth all of the rights, privileges, and
preferences with respect to the Series A Convertible Preferred Stock.


5.
INDEMNIFICATION

 
The Purchaser hereby agrees to indemnify and defend the Company and its
directors and officers and hold them harmless from and against any and all
liability, damage, cost or expense incurred on account of or arising out of:


(a)           Any breach of or inaccuracy in the Purchaser’s representations,
warranties or agreements herein;


(b)           Any disposition of any Shares contrary to any of the Purchaser’s
representations, warranties or agreements herein;


(c)           Any action, suit or proceeding based on (i) a claim that any of
said representations, warranties or agreements were inaccurate or misleading or
otherwise cause for obtaining damages or redress from the Company or any
director or officer of the Company under the Act, or (ii) any disposition of any
Shares.


6.
MISCELLANEOUS

 
(a)           Binding Agreement.  The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the Parties.  Nothing in this Agreement, expressed or implied, is
intended to confer upon any third party any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
 
(b)           Governing Law; Venue.  This Agreement shall be governed by and
construed under the laws of the State of Texas as applied to agreements among
Texas residents, made and to be performed entirely within the State of
Texas.  The Parties agree that any action brought to enforce the terms of this
Agreement will be brought in the appropriate federal or state court having
jurisdiction over Fort Bend County, Texas.
 
(c)           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
(d)           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 
4

--------------------------------------------------------------------------------

 

(e)           Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
Party to be notified, (b) when sent by confirmed facsimile if sent during normal
business hours of the recipient, if not, then on the next business day, or (c)
one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt.  All
communications shall be sent as follows:
 

 
If to the Company:
I-Web Media, Inc.
     
706 Hillcrest Drive
     
Richmond, TX 77469
     
Attn:  President
     
Facsimile No.: 
  
           
If to Purchaser:
Rockland Group, LLC
     
706 Hillcrest Dr.
     
Richmond, TX 77469
     
Attn: Manager
     
Facsimile No.: 
  
 



 or at such other address as the Company or Purchaser may designate by ten (10)
days advance written notice to the other Party hereto.
 
(f)           Modification; Waiver.  No modification or waiver of any provision
of this Agreement or consent to departure therefrom shall be effective unless in
writing and approved by the Company and the Purchaser.
 
(g)           Entire Agreement.  This Agreement and the Exhibits hereto
constitute the full and entire understanding and agreement between the Parties
with regard to the subjects hereof and no Party shall be liable or bound to the
other Party in any manner by any representations, warranties, covenants and
agreements except as specifically set forth herein.
 
(h)           Expenses.  Each Party shall pay their own expenses in connection
with this Agreement and the Shares.  In addition, should either Party commence
any action, suit or proceeding to enforce this Agreement or any term or
provision hereof, then in addition to any other damages or awards that may be
granted to the prevailing Party, the prevailing Party shall be entitled to have
and recover from the other Party such prevailing Party’s reasonable attorneys’
fees and costs incurred in connection therewith.
 
[signature page follows]

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Series A Convertible
Preferred Stock Purchase Agreement as of the date first written above.
 
“Company”
 
“Purchaser”
     
I-Web Media, Inc.,
 
Rockland Group, LLC,
a Delaware corporation
 
a Texas limited liability company
           
/s/ James Groelinger
   
/s/ Harry Pond
By:
James Groelinger
 
By:
Harry Pond
Its:
Chief Executive Officer
 
Its:
Manager


 
6

--------------------------------------------------------------------------------

 

EXHIBIT A


Certificate of Designation

 

--------------------------------------------------------------------------------

 